Illinois Official Reports

                                      Appellate Court



                         People v. Johnson, 2015 IL App (1st) 123249



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                  JUNE JOHNSON, Defendant-Appellant.

District & No.           First District, Third Division
                         Docket No. 1-12-3249

Filed                    January 28, 2015
Rehearing denied         February 26, 2015

Held                       Defendant’s convictions for aggravated kidnapping and two counts of
(Note: This syllabus aggravated criminal sexual assault were upheld on appeal,
constitutes no part of the notwithstanding his contentions, inter alia, that the aggravated
opinion of the court but kidnapping conviction should be reversed because his asportation of
has been prepared by the the victim was incidental to the criminal sexual assault and not an
Reporter of Decisions independent offense, and that the aggravated criminal sexual assault
for the convenience of should be reduced to criminal sexual assault where bodily harm was
the reader.)               not established beyond a reasonable doubt and the indictment for that
                           offense contained a material variance that prevented him from
                           preparing his defense since the facts in his case supported his
                           conviction for aggravated kidnapping, the offense was not merely
                           incidental, and the State’s theory at trial included argument and
                           evidence with respect to bruising as a physical manifestation of the
                           victim’s bodily harm.




Decision Under           Appeal from the Circuit Court of Cook County, No. 10-CR-21697; the
Review                   Hon. Kenneth J. Wadas, Judge, presiding.



Judgment                 Affirmed.
     Counsel on               Michael J. Pelletier, Alan D. Goldberg, and Deepa Punjabi, all of State
     Appeal                   Appellate Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Mary P. Needham, and Marci Jacobs, Assistant State’s Attorneys, of
                              counsel), for the People.



     Panel                    JUSTICE MASON delivered the judgment of the court, with opinion.
                              Justices Lavin and Hyman concurred in the judgment and opinion.


                                               OPINION

¶1         Defendant June Johnson appeals his convictions of one count of aggravated kidnapping
       and two counts of aggravated criminal sexual assault. On appeal, Johnson contends his
       aggravated kidnapping conviction should be reversed because his asportation of the victim
       was incidental to the criminal sexual assault and not an independent offense. Johnson
       similarly claims that his aggravated criminal sexual assault conviction should be reduced to
       criminal sexual assault because the aggravating factor of bodily harm was not proved beyond
       a reasonable doubt where the victim did not testify that she felt any physical pain from
       Johnson choking her and no evidence was presented that Johnson caused bruises on her arms.
       Johnson also claims the indictment charging him with the offense of aggravated criminal
       sexual assault contained a material variance because the bruises on the victim’s arms were
       not included in the indictment as bodily harm, which precluded him from adequately
       preparing his defense. Finally, Johnson raises numerous trial errors that include: (1)
       prosecutorial misconduct during rebuttal closing argument where jurors were asked to place
       themselves in the victim’s shoes; (2) erroneous trial court rulings relating to objections made
       during closing arguments; and (3) ineffective assistance of counsel. Finding no error, we
       affirm.

¶2                                           BACKGROUND
¶3         Johnson’s convictions for aggravated kidnapping and aggravated criminal sexual assault
       arose from the victim J.B.’s allegations that he choked her while moving her from a sidewalk
       to a vacant lot where he placed his hand between her legs and inside her vagina. J.B. also
       alleged that Johnson then moved her–again choking her–from the vacant lot to an area
       between two garages where he sexually assaulted her by forcing her to engage in two
       separate acts of sexual intercourse. The following relevant testimony was adduced at trial.
¶4         J.B. testified that in June of 2010 she was 18 years old and 2½ months pregnant. J.B.
       stayed at times with her cousin at 75th and Eberhart in Chicago and at other times with Mario
       Perkins, her boyfriend and the father of her baby, who lived at 89th and Normal in Chicago.
       It would take J.B. approximately 1½ hours to walk between the two houses.



                                                  -2-
¶5       On June 12, 2010, around 1 a.m., J.B. left her cousin’s house and started walking toward
     Perkins’ house. En route to Perkins’ house near 87th and Normal, J.B. walked past a tall
     black male, whom she identified as Johnson. J.B. continued to walk, but stopped at one point
     to look back and saw Johnson walking behind her. J.B. let Johnson walk past her. J.B. turned
     onto Normal and she noticed Johnson behind her again. When she was in the middle of the
     block, Johnson approached her from behind, started choking her by putting his arm around
     her neck, told her to be quiet and said he would kill her if she screamed. Johnson’s arm
     around her neck felt “tight” and she had “a little bit” of trouble breathing. Initially, J.B.
     thought the person who approached her might have been Perkins because he would
     sometimes grab her from behind by putting his hand around her waist and accuse her of not
     paying attention.
¶6       Johnson moved J.B. from the sidewalk to an adjacent vacant lot. A couple of cars drove
     past and someone walked just inches away from them. Johnson threatened to kill J.B. if she
     started screaming or made a sound. Johnson forced J.B. down on the ground and she was
     trying to get him off of her. J.B. was crying, asking Johnson to let her go and told him she
     was pregnant. J.B. tried to close her legs so Johnson could not touch her, but Johnson told her
     the longer she kept resisting him, the longer it was going to take. While they were on the
     ground, Johnson put his hand under her pants, under her underwear and inside her vagina.
¶7       J.B. and Johnson then got up and while Johnson again choked her with his arm around
     her neck, he pushed J.B. toward the nearby alley and ultimately took her to an area between
     two garages off of the alley. According to J.B., this area was not far from the vacant lot “like
     a couple of feet away, a foot or so somewhere.” But photographs admitted into evidence
     show the distance between the vacant lot and the area between the two garages was greater
     than J.B.’s estimate. When they got to the area between the two garages, Johnson was still
     standing behind J.B. with his arm around her neck applying pressure making it “a little bit”
     difficult to breathe. Johnson proceeded to forcibly bend J.B. over by placing both of his
     hands on J.B.’s shoulders and then he pulled her pants down, ripped her underwear off and
     raped her from behind. Johnson then told her to turn around. Johnson lifted J.B.’s leg up, put
     his hand over her mouth so she could not scream and raped her from the front while facing
     her. After raping J.B., Johnson ran away. A photograph admitted into evidence showed a pair
     of bright green polka dot underwear, which J.B. identified as hers, ripped and lying on the
     ground in between the two garages.
¶8       The sexual assault occurred approximately one block from Perkins’ house and J.B. went
     there after Johnson ran away. J.B. found Perkins and told him someone raped her describing
     her assailant as tall, dark skinned and wearing a hoodie. Perkins left to look for J.B.’s
     assailant, but called the police when he could not find him. An ambulance arrived and
     transported J.B. to the hospital where medical personnel completed a sexual assault kit. J.B.
     denied describing her assailant to someone at the hospital as 5 feet 5 inches tall with a
     caramel complexion and testified that she described him as taller than her, weighing about
     170 to 180 pounds and wearing a hoodie. J.B. also denied telling a detective two days after
     the assault that her assailant was 5 feet 6 inches tall.
¶9       Several months later in November, a detective showed J.B. photographs of men who
     were in police custody and asked if she could identify her assailant from the photographs.
     J.B. could not identify her assailant, but stated that if she saw him again in person, she would


                                                -3-
       be able to identify him. A few days later, J.B. viewed a lineup at the police station and
       identified Johnson as her assailant.
¶ 10        Renee Biddle was the emergency room nurse who completed a sexual assault kit on J.B.
       J.B. told Biddle a man came from behind and grabbed her. Biddle also testified that J.B.
       described her assailant as a “black male, 5 foot 5 inches, 170 to 180, red hoodie, blue jeans,
       caramel complexion, short braids.”
¶ 11        Dr. Ahmad Shaher was the emergency room physician who examined J.B. after the
       assault. Dr. Shaher testified that during his general examination of J.B., he looked for
       potential trauma from head to toe. Dr. Shaher observed finger marks on the upper portion of
       J.B.’s arms. Dr. Shaher did not document any trauma to J.B.’s neck.
¶ 12        Johnson testified in his defense and admitted that he had sex with J.B. on June 12, but
       claimed it was consensual. Johnson first met J.B. at the bus terminal located at 95th and the
       Dan Ryan when he was on his way home from work. Johnson agreed to pay J.B.’s subway
       fare and they rode the train together. J.B. and Johnson exited at the same stop because he did
       not want her walking by herself that late at night while pregnant.
¶ 13        As they walked together, Johnson had his hand around J.B.’s shoulders and he became
       more flirtatious and physical by touching her. When they arrived to where Johnson thought
       J.B. was staying, Johnson asked to go inside, but she refused; instead, they went to the rear of
       the house and had sex. Johnson grabbed J.B.’s legs lifting her up in the air and they had sex
       for approximately three to four minutes. Johnson stopped after he heard someone ask, “Who
       is that out there in the back?” Johnson panicked, put J.B. down, pulled up his clothes and ran
       because he did not want to get caught. Johnson described J.B.’s underwear as pink and white
       striped and denied ever seeing the underwear depicted in the photo.
¶ 14        Johnson admitted picking J.B. up, but denied forcibly bending her over, putting his arm
       around her neck, choking her in any manner or threatening her. Johnson said he only had sex
       with J.B. in one position where he was holding her up in the air.
¶ 15        Detective Constance Besteda interviewed J.B. approximately two days after the incident.
       According to Besteda, J.B. stated she was approached from behind, grabbed, choked, fondled
       and knocked to the ground. J.B. also stated she was dragged into an alley where she was
       sexually assaulted from behind. J.B. described her assailant as around her boyfriend’s height
       and size: 6 feet tall, 200 pounds and dark.
¶ 16        During closing arguments, the State argued that the encounter was violent and
       nonconsensual. In response, defense counsel attacked J.B.’s credibility, calling her a liar
       because her testimony was uncorroborated and incredible. During rebuttal argument, the
       State asserted that Johnson was not telling the truth and stated:
                    “MS. MOJICA [Assistant State’s Attorney]: If any one of you got in a car
                accident and you didn’t have injuries, or there wasn’t someone there to *** see it,
                let’s say you got hit and run–
                    MR. WRECK [defense attorney]: Objection.
                    THE COURT: Overruled.
                    MS. MOJICA: Does that mean that you didn’t get in a car accident? Does that
                mean that no one should take you at your word? Why wouldn’t someone believe you
                if you were telling the truth, if you had details about where it happened; the proximate
                time that it happened; a description of the person who hit you with their car, maybe

                                                   -4-
              some damage to your car? Those are the type of things that support what people have
              to say.”
¶ 17       After deliberations, the jury found Johnson guilty of aggravated kidnapping, aggravated
       criminal sexual assault during the commission of a kidnapping, and aggravated criminal
       sexual assault causing bodily harm. Johnson filed a motion for a new trial, which the trial
       court denied. Johnson was sentenced to two terms of natural life in prison to run
       consecutively. Johnson timely appealed.

¶ 18                                            ANALYSIS
¶ 19                                   A. Sufficiency of the Evidence
¶ 20       Johnson challenges the sufficiency of the evidence regarding his conviction for
       aggravated kidnapping because the State failed to prove the required element of asportation.
       Johnson similarly challenges the sufficiency of the evidence supporting his conviction for
       aggravated criminal sexual assault where the State failed to present evidence beyond a
       reasonable doubt that J.B. suffered bodily harm from his alleged choking of her or that he
       caused the bruises on her arms.
¶ 21       When a defendant challenges the sufficiency of the evidence, this court must determine
       whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. Cox, 195 Ill. 2d 378, 387
       (2001). A reviewing court may set aside a criminal conviction only where the evidence is so
       improbable or unsatisfactory that it creates a reasonable doubt of the defendant’s guilt.
       People v. Collins, 214 Ill. 2d 206, 217 (2005). All reasonable inferences from the record must
       be viewed in favor of the prosecution. People v. Beauchamp, 241 Ill. 2d 1, 8 (2011). The trier
       of fact assesses the credibility of witnesses, determines the weight of the testimony and
       resolves conflicts or inconsistencies in the evidence. People v. Brown, 2013 IL 114196, ¶ 48.
       A reviewing court may not substitute its judgment for the trier of fact on those issues and its
       function is not to retry the defendant. Id.; People v. Cunningham, 212 Ill. 2d 274, 279 (2004).

¶ 22                              1. Aggravated Kidnapping–Asportation
¶ 23       The offense of kidnapping may be committed in the following ways: (1) confinement of
       the victim; (2) asportation of the victim; or (3) inducement of the victim to go from one place
       to another with secret intent to confine the victim against her will. People v. Siguenza-Brito,
       235 Ill. 2d 213, 225 (2009). An individual commits the offense of kidnapping by asportation
       when the perpetrator knowingly “by force or threat of imminent force carries another from
       one place to another with intent secretly to confine that other person against his or her will.”
       720 ILCS 5/10-1(a)(2) (West 2010). As relevant here, aggravated kidnapping involves the
       infliction of “great bodily harm, other than by the discharge of a firearm” or the commission
       of “another felony” on the victim. 720 ILCS 5/10-2(a)(3) (West 2010). Johnson claims the
       State failed in its burden to prove beyond a reasonable doubt the asportation element of either
       kidnapping or aggravated kidnapping.
¶ 24       In People v. Eyler, 133 Ill. 2d 173, 199 (1989), our supreme court reiterated the
       Levy-Lombardi doctrine, under which a defendant “cannot be convicted of kidnapping where
       the asportation or confinement of the victim was merely incidental to another crime, such as


                                                  -5-
       robbery, rape or murder.” A court must consider the following factors to determine whether
       the asportation amounts to the independent crime of kidnapping: “(1) the duration of the
       asportation or detention; (2) whether the asportation or detention occurred during the
       commission of a separate offense; (3) whether the asportation or detention is inherent in the
       separate offense; and (4) whether the asportation or detention created a significant danger to
       the victim independent of that posed by the separate offense.” Siguenza-Brito, 235 Ill. 2d at
       225-26; People v. Jackson, 331 Ill. App. 3d 279, 294 (2002). Whether the asportation
       constitutes a kidnapping is fact specific and depends on the circumstances of each case.
       People v. Quintana, 332 Ill. App. 3d 96, 105 (2002). We find that the facts of the instant case
       support Johnson’s conviction for aggravated kidnapping.
¶ 25        The first factor concerning duration was satisfied because Johnson moved J.B. from a
       sidewalk to a vacant lot and then from the vacant lot across an alley to an area between two
       garages. Under well-settled authority, the brevity of the asportation or limited distance of the
       movement does not preclude a kidnapping conviction. See Siguenza-Brito, 235 Ill. 2d at
       225-26 (holding that an asportation lasting only a few minutes was sufficient to support a
       separate kidnapping charge); Jackson, 331 Ill. App. 3d at 294 (noting cases in which
       asportation of less than one block and detention of a few minutes have been sufficient to
       support a kidnapping conviction); People v. Rush, 238 Ill. App. 3d 806, 816-17 (1992)
       (confining the victim for 5 minutes 50 feet from the original location was sufficient to
       convict the defendant of aggravated kidnapping); People v. Casiano, 212 Ill. App. 3d 680,
       687-88 (1991) (holding that an asportation of 1½ blocks at knifepoint was sufficient to
       support a separate kidnapping charge); People v. Thomas, 163 Ill. App. 3d 670, 678 (1987)
       (kidnapping conviction upheld where the defendant transported the victim half a block).
       Moreover, J.B.’s testimony that Johnson dragged her “a couple of feet away” is contradicted
       by the photographs of the scene admitted into evidence which reveal that the asportation
       extended from the vacant lot to the rear of a city lot. Thus, the proof at trial satisfies the first
       factor.
¶ 26        The second factor–that the asportation occurred during the commission of a separate
       offense–was satisfied because both the asportation from the sidewalk to the vacant lot and
       from the vacant lot to the area between the two garages occurred before, rather than during, a
       sexual assault. See People v. McCarter, 2011 IL App (1st) 092864, ¶ 64 (stating that,
       generally, “when the asportation occurs prior to the commission of the separate offense, a
       kidnapping charge will lie”); Jackson, 331 Ill. App. 3d at 294 (and cases cited therein)
       (recognizing a separate offense of kidnapping when the asportation occurs before rather than
       during a sexual assault). There is no evidence in the record that Johnson sexually assaulted
       J.B. as he moved her from the vacant lot across the alley to the area between the garages.
       Contrary to Johnson’s assertion, his sexual acts committed against J.B. were not one
       continuous act, but separate and distinct acts as no intercourse occurred while J.B. was in the
       vacant lot where he completed a separate sexual act there (penetrating her vagina with his
       finger) before moving her to the area between the two garages where he raped her twice.
¶ 27        Regarding the third factor, asportation is inherent in a separate offense when it is an
       element of that offense. Quintana, 332 Ill. App. 3d at 108. Asportation of a victim is not an
       element of aggravated criminal sexual assault. 720 ILCS 5/12-14 (West 2010); Jackson, 331
       Ill. App. 3d at 295. Thus, when Johnson moved J.B. from the vacant lot to the rear of the lot
       and, ultimately, to the area between the two garages against her will, Johnson committed a


                                                    -6-
       separate offense. Siguenza-Brito, 235 Ill. 2d at 226; see People v. Riley, 219 Ill. App. 3d 482,
       489 (1991) (forced movement of the victim from one location to another is not inherent in the
       offense of criminal sexual assault). Accordingly, the third factor was satisfied.
¶ 28       Finally, Johnson’s asportation of J.B. to the area between the garages created an
       independent, significant danger because when Johnson moved J.B. to a more secluded area
       further away from the street and sidewalk, he heightened the danger to J.B. by decreasing the
       likelihood that anyone would see or hear what was transpiring, especially in the dark in the
       middle of the night. While Johnson and J.B. were in the vacant lot, vehicles drove by and an
       individual walked past undoubtedly prompting Johnson to move J.B. to the more secluded
       and private area, which demonstrates his intent to secretly confine J.B. during the assault.
       Johnson analogizes this case to People v. Lamkey, 240 Ill. App. 3d 435, 439 (1992), where
       the defendant grabbed the victim, who was on her way to school, pulled her into the vestibule
       of a building located a couple of steps away from one of the busiest streets in Chicago and
       remained within that area clearly visible to anyone walking or driving down the street while
       he sexually assaulted her. Id. Johnson’s reliance on Lamkey is misplaced because the sexual
       assault here did not occur in daylight, at a time when the sidewalk and street were crowded
       with people or mere steps away from any street, much less a busy street. Id. Moreover, unlike
       in Lamkey where this court held that the asportation did not pose a more significant danger to
       the victim, Johnson threatened to kill J.B. and had his arm around her neck, impairing her
       breathing, and moved her to a more secluded location, both which increased the danger to
       her. Id. at 440. Thus, the asportation created a significant danger to J.B. independent of the
       danger created by the rape. Siguenza-Brito, 235 Ill. 2d at 226 (moving the victim to a closed
       garage posed a significant danger independent of the rape because of the privacy of the
       closed garage); People v. Lloyd, 277 Ill. App. 3d 154, 164 (1995) (holding the defendant
       created a significant danger independent of the danger posed by the sexual assault when he
       grabbed the victim from behind, threatened and forced the victim to walk in that manner).
¶ 29       Applying the four factors to the evidence offered by the State, we conclude a rational trier
       of fact could have found the independent offense of kidnapping under an asportation theory
       and that offense was not merely incidental to the offense of criminal sexual assault.
       Siguenza-Brito, 235 Ill. 2d at 227; see Jackson, 331 Ill. App. 3d at 295 (aggravated
       kidnapping was not incidental to sexual assault because asportation of the victim was carried
       out separately from the sexual assault and caused an independent danger); People v. Watson,
       342 Ill. App. 3d 1089, 1099 (2003) (aggravated kidnapping was not incidental to the sexual
       assault where the defendant threatened the victim at gunpoint forcing her to exit the vehicle
       and into his apartment before sexually assaulting her). Consequently, because the State
       presented sufficient evidence supporting the independent offense of kidnapping, we disagree
       with Johnson that his conviction for aggravated kidnapping should be reversed and that his
       conviction for aggravated criminal sexual assault based on a sexual assault during the
       commission of a separate felony–kidnapping–should be reduced to criminal sexual assault.

¶ 30                     2. Aggravated Criminal Sexual Assault–Bodily Harm
¶ 31       A person commits aggravated criminal sexual assault if that person commits criminal
       sexual assault and causes bodily harm to the victim. 720 ILCS 5/12-14(a)(2) (West 2010).
       The term “bodily harm” when used in the context of aggravated criminal sexual assault has
       the same meaning as used under the battery statute. People v. Bishop, 218 Ill. 2d 232, 249-50

                                                  -7-
       (2006). Bodily harm–difficult to precisely define–requires physical pain or damage to the
       body, i.e., lacerations, bruises or abrasions, whether temporary or permanent. People v.
       Mays, 91 Ill. 2d 251, 256 (1982); People v. Roberts, 182 Ill. App. 3d 313, 320 (1989). When
       deciding whether the defendant’s actions caused bodily harm, the trier of fact may consider
       direct evidence of an injury and may equally infer an injury based upon circumstantial
       evidence in light of common experience. Bishop, 218 Ill. 2d at 250.
¶ 32        We first consider the evidence regarding Johnson’s conduct in choking J.B. and conclude
       that the record supports a finding that Johnson caused bodily harm to J.B. when he choked
       her. J.B. testified that Johnson placed his arm around her neck, choking her, when he moved
       her from the sidewalk to the vacant lot and again when he moved her from the vacant lot to
       the area between the two garages. Although J.B. did not explicitly testify that she felt
       physical pain when Johnson was choking her, common experience dictates that J.B. would
       have felt physical pain when she was involuntarily moved by Johnson who had his arm
       around her neck applying pressure to the point that it felt “tight.” Because J.B. testified that it
       felt “tight,” any notion that Johnson loosely placed his arm around J.B.’s neck is not
       supported by the record. J.B. also testified she had “a little bit” of trouble breathing while
       Johnson was choking her. J.B.’s testimony that Johnson applied pressure on her airway,
       which felt tight, interfering with her breathing was sufficient evidence for the jury to
       reasonably infer based on common experience and knowledge of “choking” that J.B. felt
       physical pain. Notably, J.B. did not testify that Johnson strangled her, which would
       presumably have left hand marks around her neck, and the fact that there was no “damage”
       around J.B.’s neck does not preclude a finding of bodily harm where she likely felt physical
       pain. See People v. McCrimmon, 225 Ill. App. 3d 456, 466 (1992) (finding bodily harm
       where victim testified he felt pain); People v. Wenkus, 171 Ill. App. 3d 1064, 1067 (1988)
       (citing cases finding bodily harm where no medical attention was required and no evidence
       of injury was demonstrated). Moreover, it was the State’s burden to prove beyond a
       reasonable doubt only that J.B. experienced some level of physical pain, which a reasonable
       jury could infer occurred when she felt tightness around her neck and had difficulty
       breathing.
¶ 33        Considering the evidence in the light most favorable to the prosecution, a rational trier of
       fact could have found that Johnson caused bodily harm to J.B. when he choked her. Bishop,
       218 Ill. 2d at 250 (the jury could infer the defendant caused physical injury to the victim
       because she cried when the defendant began to penetrate her anally and the anal penetration
       caused scar tissue to form); People v. Jones, 273 Ill. App. 3d 377, 384 (1995) (evidence
       supporting bodily harm was not so improbable as to raise a reasonable doubt of guilt where
       the victim testified the defendant struck her several times about the head with a bottle
       causing knots, which were observed by the victim’s sister after the attack, but the emergency
       room doctor did not detect any injury to her head, face or neck); People v. Hayes, 15 Ill. App.
       3d 851, 860 (1973) (in a nonsexual assault case, finding evidence sufficient, if believed, to
       establish great bodily harm where the victim was kicked in the groin). Consequently, the jury
       did not err in finding Johnson guilty of aggravated criminal sexual assault because the State
       offered sufficient evidence of bodily harm based on Johnson choking J.B. Accordingly, we
       need not consider whether Johnson caused the bruises to J.B.’s arms to find bodily harm as
       that element was established when Johnson choked J.B. We similarly need not address
       Johnson’s alternative argument that he suffered prejudice because the indictment did not list


                                                    -8-
       bruising as the alleged cause of bodily harm, but the State’s theory at trial included argument
       and evidence regarding the bruising as a physical manifestation of the bodily harm Johnson
       caused J.B.

¶ 34                                        B. Trial Errors
¶ 35       Johnson also contends he was denied his right to a fair trial because: (1) the prosecutor
       engaged in misconduct during rebuttal argument; (2) the trial court made erroneous
       evidentiary rulings; and (3) trial counsel provided ineffective assistance. Johnson claims
       these errors deprived him of his constitutional right to a fair trial and warrant reversal of his
       convictions. We disagree.

¶ 36                                      1. Prosecutorial Misconduct
¶ 37        Johnson contends the State’s rebuttal closing argument improperly asked the jurors to
       place themselves in J.B.’s shoes and the prejudicial effect of that error deprived him of a fair
       trial because J.B.’s credibility was improperly bolstered. Johnson claims the prejudicial effect
       of that error was further exacerbated because: (1) the trial court overruled the
       contemporaneous objection to the improper argument; (2) defense counsel was unable to
       respond to the State’s improper rebuttal remarks; and (3) the evidence was closely balanced.
¶ 38        It is well established that a prosecutor has wide latitude in making a closing argument and
       may comment on the evidence and any fair, reasonable inferences it yields. People v.
       Glasper, 234 Ill. 2d 173, 204 (2009). Although prosecutors are accorded wide latitude in
       closing argument, they may not argue assumptions or facts not based on the evidence. Id.
       When reviewing challenges to remarks made during closing argument, the remarks are
       viewed in context and a closing argument is viewed in its entirety. Id. Prosecutors are entitled
       to respond to comments the defense makes during closing that clearly invite a response.
       People v. Kliner, 185 Ill. 2d 81, 154 (1998).
¶ 39        The parties disagree regarding the applicable standard of review with Johnson proposing
       a de novo standard and the State advocating an abuse of discretion standard. This court has
       noted confusion regarding the appropriate standard of review regarding alleged errors
       occurring during closing arguments that originates from our supreme court’s apparent
       conflicting holdings in People v. Wheeler, 226 Ill. 2d 92, 121 (2007) (utilizing de novo
       standard of review to determine whether claimed improper arguments so egregious as to
       warrant a new trial), and People v. Blue, 189 Ill. 2d 99, 128 (2000) (employing an abuse of
       discretion standard). People v. Daniel, 2014 IL App (1st) 121171, ¶ 32; People v.
       Maldonado, 402 Ill. App. 3d 411, 421 (2010); People v. Johnson, 385 Ill. App. 3d 585, 603
       (2008). We, however, need not resolve the issue because under either standard, we reach the
       same conclusion. Daniel, 2014 IL App (1st) 121171, ¶ 32.
¶ 40        Johnson objects to the rebuttal argument quoted above in which the State analogized
       J.B.’s account of the attack to a hit-and-run accident witnessed by no one and leaving no
       visible injuries on the victim. Johnson claims those remarks invited the jurors to place
       themselves in the same scenario J.B. faced where her account of the events was challenged
       encouraging the jury to give credence to her account and thus improperly bolstering her
       testimony.



                                                   -9-
¶ 41       We disagree because Johnson mischaracterizes the State’s remarks as encouraging jurors
       to “place yourself in the victim’s shoes.” The State’s remarks merely asked the jury to
       consider an analogy comparing J.B.’s injuries to those sustained in an automobile accident
       where there were no visible injuries or witnesses creating doubt that a car accident even
       occurred. The State did not ask the jurors to place themselves in J.B.’s shoes as a victim of
       rape, but offered an analogy for purposes of assessing J.B.’s credibility. The State’s analogy
       aided the jury in understanding the evidence and was clearly not designed to arouse the jury’s
       sympathy for a rape victim.
¶ 42       Moreover, the State’s analogy was in response to remarks made by defense counsel
       during closing argument. Defense counsel argued “If June Johnson had been choking [J.B.]
       around the neck for a period of minutes, while June Johnson is allegedly sexually assaulting
       her, she would have marks on her neck. You have no evidence of any marks whatsoever.
       You heard from Dr. Shahair. He looked her over from head to toe, and there were absolutely
       no marks on her neck.” The State’s analogy was directly in response to the inference Johnson
       created that because there were no marks on J.B.’s neck, the sexual assault did not happen.
       Johnson cannot claim prejudice because the State’s comments were responsive to the
       remarks made by defense counsel during closing.
¶ 43       Furthermore, the evidence was not closely balanced where identification of the assailant
       was not in issue and tests affirmatively established that Johnson’s DNA was found on J.B.’s
       vaginal and anal areas. The fact that the jury’s verdict rested on an assessment of the
       credibility of witnesses does not ipso facto, make this a closely balanced case, especially
       where the State offered evidence to corroborate J.B.’s testimony. People v. Lopez, 2012 IL
       App (1st) 101395, ¶ 88. A new trial or reversal is warranted where the prosecutor’s remarks
       result in substantial prejudice or serve no purpose other than to inflame the passions of the
       jury, which cannot be said with regard to the State’s rebuttal remarks here. People v. Gant,
       202 Ill. App. 3d 218, 227 (1990). Because we find that the State’s rebuttal argument was
       proper, we likewise reject Johnson’s assertion that the trial court erred in overruling defense
       counsel’s objection to that argument.

¶ 44                                  2. Judicial Sua Sponte Rulings
¶ 45      Johnson next assigns error to the trial court’s conduct in sustaining its own sua sponte
       objection during defense counsel’s closing argument. Johnson characterizes the trial court’s
       conduct as startling and argumentative and contends it transformed the trial judge’s role from
       neutral to that of a prosecutor. The trial transcript reflects the following:
                   “MR. WRECK [defense attorney]: I am asking you to follow your oaths, in the
               end I think it’s very easy, with respect to all three of the charges that June Johnson
               faces, and give you one final last plea for me: Please don’t compromise and think that
               one of these charges can offset the other. You have an independent–
                   THE COURT: Sustained.
                   MR. WRECK: I would ask you to very carefully consider your oaths and render a
               decision consistent with the evidence, a verdict of not guilty.”
¶ 46       The State asserts Johnson forfeited this contention by not making a contemporaneous
       objection, but acknowledges Johnson included this claim of error in a posttrial motion. See
       People v. Enoch, 122 Ill. 2d 176, 186 (1988) (to preserve an alleged error for review, the


                                                 - 10 -
       defendant must both object at trial and raise the issue in a written posttrial motion). Analysis
       under either harmless error, where a defendant objects during trial, or plain error, where no
       objection was made, begins with a finding that an error occurred during trial. See People v.
       Nitz, 219 Ill. 2d 400, 410 (2006) (explaining that under a harmless-error analysis the State
       must prove beyond a reasonable doubt that the result would have been the same absent the
       error and under a plain-error analysis the defendant must convince the court that the error
       was prejudicial). Here, there was no error.
¶ 47        The trial court did not err by sustaining its own objection to defense counsel’s argument
       following his plea to the jury not to compromise and offset one charge against another
       because this argument was improper. Counsel’s remarks assumed, even before deliberations
       began, that the jury would reach a compromise verdict and urged the jury not to offset the
       charges against one another. We agree that counsel’s argument was an improper attempt to
       tell the jury how to conduct deliberations and such remarks are not within the parameters of
       proper closing argument. Because counsel’s remarks were outside the permissible scope of
       closing arguments–limited to matters in evidence or admitted and uncontroverted–the trial
       court was not required to wait for the State to object before preventing defense counsel from
       making additional improper remarks. Foerster v. Illinois Bell Telephone Co., 20 Ill. App. 3d
       656, 661-62 (1974).
¶ 48        Johnson further claims the trial judge’s tone in sustaining his own objection prejudiced
       him because it created the appearance that the trial court was biased against him. Johnson
       acknowledges the judge’s tone is not reflected in the record but nonetheless claims the tone
       was harsh creating a negative impression of the defense in front of the jury.
¶ 49        While a trial judge must refrain from conveying improper impressions to the jury (People
       v. Brown, 172 Ill. 2d 1, 38 (1996)) we fail to see how the single word–“sustained”–uttered by
       the trial judge–no matter how emphatically–could possibly constitute a material factor in
       Johnson’s conviction or was such that an effect on the jury’s verdict was the probable result.
       Id. at 38-39. Further, the single word uttered by the trial judge was isolated and occurred at
       the conclusion of defense counsel’s argument, thus undermining any claim of demonstrable
       bias against the defense. Consequently, we reject Johnson’s claim that he was prejudiced by
       the trial court sustaining its own objection and conclude there was no error.

¶ 50                                3. Ineffective Assistance of Counsel
¶ 51       Johnson claims his counsel provided ineffective assistance because counsel: (1) failed to
       properly impeach J.B. with a prior inconsistent physical description of her assailant; (2)
       failed to admit Detective Besteda’s prior inconsistent statement from a pretrial hearing; and
       (3) elicited testimony from J.B. that “another victim” existed. Johnson also claims trial
       counsel erred when he failed to call as a witness the officer to whom J.B. originally provided
       a description shortly after the assault.
¶ 52       To prevail on an ineffective assistance claim, a defendant must satisfy the two-prong test
       established in Strickland v. Washington, 466 U.S. 668 (1984). People v. Hodges, 234 Ill. 2d
       1, 17 (2009). Under Strickland, “a defendant must show both that counsel’s performance fell
       below an objective standard of reasonableness and that the deficient performance prejudiced
       the defense.” (Internal quotation marks omitted.) Id. A claim of ineffective assistance of
       counsel cannot be established if either prong of the Strickland test is not satisfied. Id. Matters
       of trial strategy generally will not support a claim of ineffective assistance unless counsel

                                                   - 11 -
       failed to conduct any meaningful adversarial testing. People v. Patterson, 217 Ill. 2d 407,
       441 (2005). Counsel’s decision whether to call certain witnesses on a defendant’s behalf is a
       matter of trial strategy and is generally immune from claims of ineffective assistance unless
       counsel abandoned his role as an adversary. People v. Enis, 194 Ill. 2d 361, 378 (2000).
¶ 53        We disagree with Johnson that counsel’s failure to impeach J.B. with the description he
       claims she provided to the police on June 12 amounted to ineffective assistance. Johnson
       acknowledges that counsel impeached J.B. with the emergency room nurse’s testimony
       regarding J.B.’s description of the assailant and that identity was not in issue, but claims J.B.
       should have been further impeached with the description provided to the officer immediately
       after the attack because credibility was at issue. Under Johnson’s theory, J.B. was motivated
       to give an inaccurate description of her alleged attacker because the encounter between
       Johnson and J.B. was consensual and J.B. did not want Perkins to find out. This, of course,
       begs the question of why J.B. would tell Perkins that she had been raped and later identify
       Johnson in a lineup. But, in any event, the evidence in the record allowed the jury to make a
       determination regarding J.B.’s credibility because counsel impeached her with her prior
       description provided to a testifying witness and impeaching her again on the same issue
       would have been merely cumulative. The record and Johnson’s own admission that he
       engaged in sexual intercourse with J.B. rebut any claim that counsel’s failure to pursue
       additional impeachment constituted ineffective assistance. Patterson, 217 Ill. 2d at 441.
¶ 54        Johnson also claims counsel was ineffective for failing to impeach Detective Besteda
       with his statement during a pretrial hearing that J.B.’s description of her assailant as 6 feet
       tall was not her original description, but a revised description. We disagree.
¶ 55        During trial, Detective Besteda testified that according to his final supplemental report
       completed after Johnson’s arrest, J.B. described her assailant as approximately 6 feet tall and
       around 200 pounds. The record establishes the jury heard Detective Besteda state J.B.’s
       description of her assailant was included in a final report allowing the jury to reasonably
       infer that the description may have varied from an earlier version of the report. Eliciting
       testimony from Detective Besteda that during a prior hearing he stated J.B.’s description of
       the assailant as 6 feet tall was an “updated” description would not have provided any new or
       inconsistent testimony useful to attack J.B.’s credibility. Because the information Johnson
       alleges should have been presented to the jury was sufficiently presented through Detective
       Besteda’s direct testimony, Johnson failed to establish that his counsel’s performance was
       objectively unreasonable, especially given that impeachment and cross-examination of a
       witness is a matter of trial strategy. People v. Pecoraro, 175 Ill. 2d 294, 326 (1997).
       Moreover, for the same reason, counsel’s decision not to call another officer to testify
       regarding J.B.’s description of her assailant was also a matter of trial strategy and insufficient
       to support a claim of ineffective assistance of counsel.
¶ 56        Johnson further claims counsel was ineffective by eliciting from J.B. that Johnson was
       accused of raping another victim. During cross-examination of J.B., counsel asked her if
       anyone else was in the vehicle when she was driven to the police station to view the physical
       lineup. J.B. responded that “another victim” was in the vehicle. Johnson claims counsel knew
       that “another victim” may have been with J.B. and her answer to his question was damaging
       leaving the jury to speculate that Johnson may have been accused of another crime.
¶ 57        The record rebuts Johnson’s claim. During a pretrial hearing, Johnson asserted that the
       physical lineup identification was suggestive because both J.B. and another rape victim

                                                   - 12 -
       viewed the lineup together. Contrary to Johnson’s position, Detective Besteda testified
       during the hearing that the other woman arrived at the police station before J.B. and that both
       women were in separate rooms having no contact with each other. Thus, nothing in the
       record would have alerted counsel that J.B. would respond “another victim” was traveling to
       the police station with her, especially since it would have been reasonable for counsel to
       assume that Perkins, J.B.’s boyfriend, would have accompanied J.B. to the station, thus
       prompting counsel’s question.
¶ 58       In sum, Johnson’s contentions, either alone or in combination, fail to establish that
       counsel’s performance fell below an objective standard of reasonableness and that the alleged
       deficient performance prejudiced the defense. Further, because we find no merit to any of
       Johnson’s claimed errors, we need not address his argument regarding the cumulative effect
       of those claimed errors.

¶ 59                                       CONCLUSION
¶ 60      For the foregoing reasons, we affirm Johnson’s convictions for aggravated kidnapping
       and aggravated criminal sexual assault.

¶ 61      Affirmed.




                                                 - 13 -